      Case 2:05-cr-00121-DAE-RJJ Document 2962 Filed 11/17/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                           DISTRICT OF NEVADA

UNITED STATES OF AMERICA,                §     No. 2:05-CR-121-DAE-RJJ-1
                                         §
              Plaintiff,                 §
                                         §
v.                                       §
                                         §
ROBERT DAVID KAHRE,                      §
                                         §
              Defendant.                 §


     ORDER GRANTING DEFENDANT’S MOTION TO FILE UNDER SEAL

             Before the Court is Defendant Robert David Kahre’s Motion to File

Under Seal. (Dkt. # 2961.) In the motion, Defendant requests for permission to

file and maintain Dkt. # 2960 under seal because it contains Defendant’s medical

records. Defense counsel has stated that the United States Attorney’s Office has

been manually served with a copy of the filing. (Dkt. # 2961.) Upon considering

the motion, the Court hereby GRANTS the motion.

             IT IS ORDERED that Dkt. # 2960, consisting of medical records

from the Bureau of Prisons, be filed under seal.

             IT IS FURTHER ORDERED that the medical records remain under

seal pending further order from this Court.

             DATED: November 17, 2020.



                                          ______________________________________
                                          David Alan Ezra
                                          Senior United States District Judge
